 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 1 of 8. PageID #: 323




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Robert Walker,                               )       CASE NO. 1:17 CV 2447
                                             )
               Plaintiff,                    )       JUDGE PATRICIA A. GAUGHAN
                                             )
        v.                                   )
                                             )       Memorandum of Opinion and Order
Tom Miller, et al.,                          )
                                             )
               Defendants.                   )


       Introduction

       This matter is before the Court upon defendant Dale Thomae’s Motion for Summary

Judgment (Doc. 34). This is a § 1983 action brought by a former pretrial detainee. For the

following reasons, the motion is UNOPPOSED and GRANTED.

       Facts

       Pro se plaintiff Robert Walker filed this action under 42 U.S.C. § 1983 against

numerous defendants. This Court dismissed the Complaint sua sponte pursuant to 28 U.S.C.

§1915(e). On appeal, the Sixth Circuit affirmed the dismissal of all the defendants except for the

deliberate indifference claims against plaintiff’s treating physicians: Medina County Sheriff’s

Department physician John Doe 1 and Heartland Behavioral Healthcare physician John Doe 2.

       An Amended Complaint was filed identifying these defendants as Dale Thomae and Dr.

Michael Dawes (in their individual and official capacity), and alleging the following. Plaintiff
 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 2 of 8. PageID #: 324




was arrested on November 25, 2015, and transported to the Medina County Jail. He informed

medical staff that he was very ill, in constant pain, and bleeding internally. He had one visit

with Thomae, the Medina County Sheriffs Department treating physician, who did nothing to

attempt to diagnose the condition but instead referred plaintiff “to psych.” Plaintiff filed 32

grievances, regarding the pain and internal bleeding, which were rejected. Plaintiff took a

shampoo cap with vomited blood to show medical personnel, but was again only referred “to

psych.”

       At the end of February 2016, plaintiff was transferred to Heartland Behavioral Hospital

for a competency evaluation. Dr. Dawes, the treating physician, refused to follow up with

plaintiff. Plaintiff filed more grievances complaining about his inability to receive medical

attention for his intense pain and internal bleeding. After plaintiff filed a complaint with the

patients’ rights board, he saw “the doctor” who ordered stool samples which showed massive

amounts of blood. Dawes falsified the reports, stating there was no blood in the stool and that

the pain was psychosomatic.

       In May 2016, plaintiff was released when the criminal charges against him were

dismissed. Ultimately, on March 1, 2017, plaintiff was diagnosed with stage 4 colon cancer.

       Plaintiff asserts one ground for relief: Defendants’ actions were deliberately indifferent

to his serious medical needs in violation of the Eighth Amendment. By prior Memorandum of

Opinion and Order, this Court granted defendant Dawes’s Motion for Summary Judgment.

       This matter is now before the Court upon defendant Thomae’s Motion for Summary

Judgment. Plaintiff has not opposed the motion.




                                                 2
 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 3 of 8. PageID #: 325




       Standard of Review

       Summary Judgment is appropriate when no genuine issues of material fact exist and the

moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986) (citing Fed. R. Civ. P. 56(c)); see also LaPointe v. UAW, Local 600, 8 F.3d 376,

378 (6th Cir. 1993). The burden of showing the absence of any such genuine issues of material

facts rests with the moving party:

               [A] party seeking summary judgment always bears the initial
               responsibility of informing the district court of the basis for its
               motion, and identifying those portions of “the pleadings,
               depositions, answers to interrogatories, and admissions on file,
               together with affidavits,” if any, which it believes demonstrates
               the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (citing Fed. R. Civ. P. 56(c)). A fact is “material only if its resolution

will affect the outcome of the lawsuit.” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

Accordingly, the nonmoving party must present “significant probative evidence” to demonstrate

that “there is [more than] some metaphysical doubt as to the material facts.” Moore v. Philip

Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir.1993). The nonmoving party may not simply rely on

its pleading, but must “produce evidence that results in a conflict of material fact to be solved

by a jury.” Cox v. Kentucky Dep’t. of Transp., 53 F.3d 146, 150 (6th Cir. 1995).

       The evidence, all facts, and any inferences that may permissibly be drawn from the facts

must be viewed in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Eastman Kodak Co. v. Image Technical

Servs., Inc., 504 U.S. 451, 456 (1992). However, “[t]he mere existence of a scintilla of evidence




                                                 3
 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 4 of 8. PageID #: 326




in support of the plaintiff's position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

       Summary judgment should be granted if a party who bears the burden of proof at trial

does not establish an essential element of his case. Tolton v. American Biodyne, Inc., 48 F.3d

937, 941 (6th Cir. 1995) (citing Celotex, 477 U.S. at 322). Moreover, if the evidence is “merely

colorable” and not “significantly probative,” the court may decide the legal issue and grant

summary judgment. Anderson, 477 U.S. at 249-50 (citation omitted).

       Discussion

       Plaintiff has not opposed the motion. “Even where a motion for summary judgment is

unopposed, a district court must review carefully the portions of the record submitted by the

moving party to determine whether a genuine dispute of material fact exists.” FTC v. E.M.A.

Nationwide, Inc., 767 F.3d 611, 630 (6th Cir. 2014). If the motion and supporting materials

show that the movant is entitled to it, summary judgment is appropriate. Fed.R. 56(e)(3).

       As the Sixth Circuit noted in its Order vacating the dismissal of the deliberate

indifference claims against the treating physicians:

       An Eighth Amendment violation occurs if a prison official acts with deliberate
       indifference to a prisoner’s serious medical needs. Dominguez v. Corr. Med. Servs., 555
       F.3d 543, 550 (6th Cir. 2009). While the Eighth Amendment applies only to convicted
       inmates, pretrial detainees are entitled to the same protections under the Due Process
       Clause of the Fourteenth Amendment. Richmond v. Huq, 885 F.3d 928, 937 (6th Cir.
       2018). To show deliberate indifference, a prisoner must show that the prison official
       knew that the inmate faced “a substantial risk of serious harm and disregard[ed] that risk
       by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825,
       847 (1994).

Walker v. Miller, No. 18-3209 (6th Cir. Oct.17, 2018).



                                                 4
 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 5 of 8. PageID #: 327




       It is well-established that “a § 1983 claim for deliberate indifference regarding a

prisoner’s medical care consists of an objective component and a subjective component, both of

which must be satisfied.” Darby v. May, 2020 WL 1171544 (N.D.Ohio March 11, 2020) (citing

Farmer v. Brennan, 511 U.S. 825, 834 (1994). “The objective component requires the existence

of a ‘sufficiently serious’ medical need. The subjective component requires an inmate to show

that prison officials have a sufficiently culpable state of mind in denying him medical care.” Id.

“In order to satisfy this culpable state of mind, the prison official ‘must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.’ ” Id.

       This Court has carefully reviewed the affidavit and attached exhibits submitted by

defendant Thomae and concludes that no genuine dispute of material fact exists as to whether

Thomae is entitled to summary judgment on the deliberate indifference claim against him. In

particular, the uncontroverted evidence, discussed below, shows that Thomae did not disregard

a substantial risk of serious harm faced by plaintiff.

       Thomae’s affidavit and supporting medical records establish the following.

       Thomae is a Doctor of Osteopathic Medicine employed by Advanced Correctional

Healthcare, Inc. ("ACH") which is contracted to provide medical care services to inmates at the

Medina County Jail (hereafter, the jail). Upon plaintiff’s incarceration at the jail, an initial

medical intake screening was completed on November 26, 2015. While incarcerated at the jail,

plaintiff requested medical treatment for a variety of reasons and on a variety of occasions.

Thomae was one of a number of medical professionals to administer medical care to him.



                                                  5
 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 6 of 8. PageID #: 328




         The December 7, 2015 Medical Progress Note authored by Thomae (Exhibit A) shows

that plaintiff submitted a request to be seen by the medical staff because of complaints of

faintness brought on by internal bleeding as a result of "esophageal hemorrhaging." Thomae

saw him that day and plaintiff reported that he had a large bloody bowel movement the day

before, and that he had been hospitalized in September in Dallas, Texas, for a GI bleed.

Thomae ordered blood work, and informed plaintiff to report any recurrent bleeding. Thomae

also ordered medications including Omeprazole, Seroquel, Benadryl, and Propranolol. The tests

returned with normal blood count values. Thomae reviewed the labs and noted that the

AST/ALT was normal, hemoglobin was appropriate, and INR was elevated. Thomae’s review

of these results did not suggest that plaintiff was suffering from colon cancer or any internal

bleed.

         On December 16, 2015, plaintiff submitted two requests to be seen by the medical staff.

(Exhibits B and C). The first reported that an injury occurred after a jailer allegedly kicked his

leg. The second reported that plaintiff was having a hard time taking his medication and that he

vomited “an inordinate amount of bright red blood.” The Medical Progress Note, which

Thomae reviewed and signed, shows that plaintiff was seen by Nurse S. Walker on December

17, 2015, who noted his complaints of “pain, swelling, fever, blood in emesis, and blood in

stool.” (Exhibit D) The nurse also noted that the plan was for Thomae to complete a chart

review, which was done. Seroquel 100 mg was added to plaintiff’s regimen. On December 21,

2015, plaintiff submitted another Medical Request Report, reporting that he believed he had had

a seizure. He made no GI complaints. (Exhibit E). A December 22, 2015 Medical Progress

Note, which Thomae reviewed and signed, shows that plaintiff was evaluated by a nurse for a

                                                 6
 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 7 of 8. PageID #: 329




possible seizure. No signs or symptoms of injury were observed, and Thomae advised the

nurses to monitor plaintiff. (Exhibit F)

       On January 1, 2016, plaintiff submitted another medical request stating that he had “had

two bouts of upper right quadrant pain over the last 6 hours,” exacerbating a neck injury.

(Exhibit G) Thomae reviewed and signed the January 1, 2016 Medical Progress Note, which

indicates that plaintiff was seen by a nurse who did not find any signs or symptoms of trauma.

Plaintiff was continued on his current medication. (Exhibit H)

       Plaintiff submitted an Informal Complaint Resolution form on January 18, 2016, to the

Medina County Sheriffs Office. (Exhibit I) He listed multiple medical conditions that he felt

were not being addressed, including seizures due to "frenzied temporal lobe activity, “manic

from stress related to my illness,” constant fatigue, distorted vision, extreme joint pain, pain in

right upper neck, hypersalivation, and “symptoms indicative of cancer." He did not reference

bleeding.

       Medical staff reviewed the complaint, and it was noted that he refused dental work.

According, to Thomae it “was becoming apparent that Mr. Walker's psychological state was

deteriorating, and as a result he was transferred to Heartland Behavioral Healthcare Hospital

(HBHH) for competency evaluation later in February 2016. Mr. Walker was no longer under my

care while he was admitted to HBHH.”

       Plaintiff has submitted no evidence to contradict the affidavit and supporting exhibits

which do not demonstrate any genuine issue of material fact as to plaintiff’s allegation of a

deliberate indifference claim against Thomae. In particular, there is no evidence to satisfy either



                                                 7
 Case: 1:17-cv-02447-PAG Doc #: 37 Filed: 05/14/20 8 of 8. PageID #: 330




the objective component or subjective component of plaintiff’s claim. Accordingly, the Motion

for Summary Judgment is unopposed and granted.1

       Conclusion

       For the foregoing reasons, defendant Dale Thomae’s Motion for Summary Judgment is

granted.

           IT IS SO ORDERED.




                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Court
                                       Chief Judge
  Dated: 5/14/20




   1
       While Thomae was also sued in his official capacity, a claim which is construed as one
       against the Medina County Sheriffs Department, no allegations support this claim. In
       particular there is no allegation of a policy or custom, even assuming plaintiff had
       demonstrated that he suffered a constitutional violation.

                                                8
